Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/22 has been entered.
 Claim Status
3.	Claims 1-7 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Corwith (US 6,037,787) in view of Yoshida (US 2008/0088331).
6.	Regarding claim 1, Corwith teaches A test device [Figures 2-3, a test device is shown] comprising: a probe supporting block formed with a tube accommodating portion along a test direction [Figures 2-3, a probe supporting block 210 with a tube accommodating portion 220 along a test direction is shown]; a conductive shield tube accommodated in the tube accommodating portion [Figures 2-3, a conductive shield tube 344 accommodated in the tube accommodating portion is shown]; and a probe accommodated and supported in a shield tube without contacting the shield tube [Figures 2-3, a probe 348 accommodated and supported in a shield tube without contacting the shield tube is shown]; wherein the probe supporting block (comprises a conductive block) and an insulating block [Figures 2-3, the probe supporting block 210 is shown], wherein the tube accommodating portion comprises a conductive contact portion for transmitting a ground signal to the shield tube and with which the shield tube is in contact [Figures 2-3, the tube accommodating portion comprises a conductive contact portion for transmitting a ground signal], wherein the insulating block (is stacked on one side of the conductive block) and supports the shield tube and a first end portion of the probe [Figures 2-3, the insulating block 212 and 214 shown], and wherein the tube accommodating portion is formed so as to penetrate the (conductive) block from a bottom to a top in the test direction and extends only to a position in the insulating block in the test direction [Figures 2-3, the tube accomdating portion is formed to penetrate the block 210 from a bottom to a top in the test direction and extends only to a position in the insulating block 212, 214].
Corwith does not explicitly teach a conductive block.
However, Yoshida teaches a conductive block [Figure 2-3, a conductive block 2 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith with Yoshida. Doing so would allow Corwith to comprise a conductive block between insulating blocks which would help reliably obtain electrical contact. The Yoshida reference is simply used for the conductive metal block limitation. It would be arranged in block region 210 of Corwith reference Figures 2-3. With the modification, the insulating blocks and conductive block would be stacked.

7.	Regarding claim 2, Corwith teaches wherein the probe supporting block further comprises: the insulating block stacked on one side of the (conductive) block and supporting the shield tube and a-the first end portion of the probe [Figures 2-3, the probe supporting block 210 comprises the insulating block 212, 214 stacked on the block 210]; and an insulating cover block covering a rear side of the (conductive) block and supporting a second end portion of the probe [Figures 2-3, an insulating cover 212, 214 shown].
Corwith does not explicitly teach the conductive block.
However, Yoshida teaches the conductive block [Figure 2-3, a conductive block 2 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith with Yoshida. Doing so would allow Corwith to comprise a conductive block between insulating blocks which would help reliably obtain electrical contact. The Yoshida reference is simply used for the metal block limitation. It would be arranged in block region 210 of Corwith reference Figures 2-3. 
8.	Regarding claim 3, Corwith teaches wherein the probe supporting block further comprises a pair of insulating blocks arranged with the (conductive) block therebetween and supporting both ends of the shield tube and the probe [Figures 2-3, the probe supporting block 210 comprises the insulating block 212, 214].
Corwith does not explicitly teach the conductive block.
However, Yoshida teaches the conductive block [Figure 2-3, a conductive block 2 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith with Yoshida. Doing so would allow Corwith to comprise a conductive block between insulating blocks which would help reliably obtain electrical contact. The Yoshida reference is simply used for the metal block limitation. It would be arranged in block region 210 of Corwith reference Figures 2-3. 
9.	Regarding claim 4, Corwith teaches wherein the probe supporting block further comprises a pair of insulating cover blocks arranged with the conductive block therebetween and supporting both ends of the probe [Figures 2-3, the probe supporting block 210 comprises the insulating blocks 212, 214].
Corwith does not explicitly teach the conductive block.
However, Yoshida teaches the conductive block [Figure 2-3, a conductive block 2 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith with Yoshida. Doing so would allow Corwith to comprise a conductive block between insulating blocks which would help reliably obtain electrical contact. The Yoshida reference is simply used for the metal block limitation. It would be arranged in block region 210 of Corwith reference Figures 2-3. 
10.	Regarding claim 5, Corwith teaches wherein the insulating cover block comprises: 3a cover main body shaped like a plate; and a probe holder (protruding from the cover main body), inserted in the shield tube, and supporting both ends of the probe inside the shield tube [Figure 3, insulating cover block 342 or 214 is shown, see probe holder 342, 345].
Corwith and Yoshida does not explicitly teach a probe holder protruding from the cover main body.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith and Yoshida to modify the design of insulated cover body and insulated holder/retainer and have one insulated body including the holder since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955). 

Allowable Subject Matter
12.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claim 6 states “wherein the conductive block comprises the conductive contact portion, wherein the probe supporting block comprises: 4Appln. No.: 17/041,871an insulating cover block covering a rear side of the conductive block and supporting a second end portion of the probe, and wherein a thickness of the insulating block is different from a thickness of the conductive block and from a thickness of insulating cover block in the test direction”.
14.	Claim 7 states “wherein the conductive shield tube comprises a flange, and wherein the tube accommodating portion comprises a stepped portion in a lower end portion of the conductive block, the stepped portion forming a flange hole, the flange hole abutting the insulating block, the flange hole accommodating the flange.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868